Electronically Filed
                                                         Supreme Court
                                                         SCPW-14-0001323
                                                         21-JAN-2015
                                                         02:54 PM




                          SCPW-14-0001323

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

      HILTON HAWAIIAN VILLAGE, LLC, d.b.a. HILTON HAWAIIAN
            VILLAGE BEACH RESORTS & SPA, Petitioner,

                                 vs.

   THE HONORABLE KAREN T. NAKASONE, JUDGE OF THE CIRCUIT COURT
    OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

          LORETTA CHONG, individually and on behalf of
           all others similarly situated, Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 11-1-0424-03)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioner Hilton Hawaiian
Village, LLC, d.b.a. Hilton Hawaiian Village Beach Resorts &
Spa’s petition for a writ of mandamus, filed on November 26,
2014, the documents attached thereto and submitted in support
thereof, and the record, it appears that petitioner fails to
demonstrate that the respondent judge committed a flagrant and
manifest abuse of discretion in denying the motion to disqualify
counsel, that the basis for the disqualification order is
insufficient, and that it will suffer irreparable and immediate
harm by counsels’ representation.     Petitioner, therefore, is not
entitled to a writ of mandamus.   See Kema v. Gaddis, 91 Hawai#i
200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of mandamus is
meant to restrain a judge of an inferior court who has exceeded
his or her jurisdiction, has committed a flagrant and manifest
abuse of discretion, or has refused to act on a subject properly
before the court under circumstances in which he or she has a
legal duty to act); Straub Clinic & Hosp. v. Kochi, 81 Hawai#i
410, 415, 917 P.2d 1284, 1289 (1996) (the grant or denial of a
motion for disqualification is within the discretion of the trial
court); Wong v. Fong, 60 Haw. 601, 604, 593 P.2d 386, 389 (1979)
(a petition for a writ of mandamus regarding a disqualification
order will not be granted unless the basis upon which the trial
court has rested its order of disqualification is clearly
insufficient and a convincing showing is made in the petition
that irreparable and immediate harm would otherwise be the
necessary consequence); Chuck v. St. Paul Fire and Marine Ins.
Co., 61 Haw. 552, 559, 606 P.2d 1320, 1325 (1980) (the issue of
whether counsel should be disqualified or allowed to continue
representation “should not be decided on the basis of general and
conclusory allegations”).   Accordingly,
          IT IS HEREBY ORDERED that the petition for a writ of
mandamus and the other requested relief are denied.
          DATED: Honolulu, Hawai#i, January 21, 2015.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson

                                  2